Citation Nr: 0602720	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  93-06 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disorder, as 
a residual of Agent Orange exposure.  

2.  Entitlement to service connection for a disability 
manifested by paralysis of the neck, as a residual of Agent 
Orange exposure. 

3.  Entitlement to service connection for a disability 
manifested by paralysis of the shoulders, as a residual of 
Agent Orange exposure.  

(The issues of entitlement to an effective date earlier than 
January 23, 1991, for the grant of service connection for 
residuals of leech bites, entitlement to a rating in excess 
of 30 percent prior to April 8, 1997, for residuals of leech 
bites, and entitlement to a rating in excess of 10 percent 
subsequent to April 7, 1997, for residuals of leech bites, 
are the subject of a separate decision.  See September 2001 
Board remand decision which addressed the aforementioned 
issues and directed the RO to schedule the veteran for a 
Travel Board hearing.)  




REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The appellant had active military service from January 1966 
to January 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Detroit, Michigan.  In an October 1995 decision, the Board 
remanded the appellant's claim of entitlement to service 
connection for a skin disability, as due to residuals of 
leech bites or Agent Orange exposure, and the claims of 
entitlement to service connection for disabilities manifested 
by rectal bleeding, peripheral neuropathy and paralysis of 
the neck and shoulders, as residuals of Agent Orange 
exposure, to the RO for further evidentiary development.  

By a decision dated in November 1999, the Board granted 
service connection for a skin disability, to include 
residuals of leech bites.  In the same decision, it reopened 
the previously denied claim of entitlement to service 
connection for a skin disability, claimed as a residual of 
Agent Orange exposure, but denied the claim as not well 
grounded.  The Board also denied as not well grounded claims 
of entitlement to service connection for a disability 
manifested by rectal bleeding, a disability manifested by 
paralysis of the neck, and a disability manifested by 
paralysis of the shoulders, all claimed as residuals of Agent 
Orange exposure.  In addition, in the November 1999 decision, 
the Board denied on the merits the claim of entitlement to 
service connection for peripheral neuropathy.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a Joint Motion for Partial 
Remand and to Stay Further Proceedings (Joint Motion), the 
parties noted that the appellant was not pursuing his appeal 
with respect to the claim of entitlement to service 
connection for a skin disability as a residual of leech bites 
or the claim of entitlement to service connection for 
peripheral neuropathy.  In the Joint Motion, the parties 
jointly moved to vacate and remand those parts of the 
November 1999 Board decision that found the appellant's 
claims to be not well grounded.  The parties observed that 
remand was required due to the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005).  In an order dated in January 2001, the Court granted 
the motion and vacated that part of the Board's decision that 
denied service connection for (1) a skin disorder; (2) a 
disability manifested by rectal bleeding; (3) a disability 
manifested by paralysis of the neck; and (4) a disability 
manifested by paralysis of the shoulders, all claimed as 
residuals of Agent Orange exposure.  The Court dismissed the 
remainder of the appeal.

By a September 2001 decision, the Board concluded that new 
and material evidence had been received sufficient to reopen 
the previously denied claim of service connection for a skin 
disorder, claimed as a residual of Agent Orange exposure.  In 
the same decision, the Board remanded the appellant's claims 
for service connection for (1) a skin disorder; (2) a 
disability manifested by rectal bleeding; (3) a disability 
manifested by paralysis of the neck; and (4) a disability 
manifested by paralysis of the shoulders, all claimed as 
residuals of Agent Orange exposure, for development of the 
evidence.  

In an August 2004 decision, the Board denied the appellant's 
claim for service connection for a disability manifested by 
rectal bleeding, as a residual of Agent Orange exposure.  In 
the same decision, the Board remanded the appellant's claims 
for service connection for (1) a skin disorder; (2) a 
disability manifested by paralysis of the neck; and (3) a 
disability manifested by paralysis of the shoulders, all 
claimed as residuals of Agent Orange exposure, for additional 
development.  

The issues of entitlement to service connection for a 
disability manifested by paralysis of the neck, and 
entitlement to service connection for a disability manifested 
by paralysis of the shoulders, both claimed as residuals of 
Agent Orange, will be discussed in the remand portion of this 
decision; these issues are remanded to the RO via the Appeals 
Management Center in Washington D.C.

In a September 2003 letter from the appellant's attorney-
representative, the appellant's attorney-representative 
raised the issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  In addition, in a 
September 2005 letter from the appellant, the appellant 
raised the issue of whether new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for peripheral neuropathy, as a residual of Agent 
Orange exposure.  These issues have not been developed for 
appellate consideration and are referred to the RO for 
appropriate action.

By a private medical statement from C.N. Bash, M.D., dated in 
May 2004, Dr. Bash diagnosed the appellant with central 
neuropathy and opined that the appellant's central neuropathy 
was likely due to his in-service exposure to Agent Orange.  
As will be explained further in the remand portion of this 
decision, the Board finds that the aforementioned statement 
raises an inferred claim for entitlement to service 
connection for central neuropathy, as a residual of Agent 
Orange.  This issue is  referred to the RO for appropriate 
disposition.     





FINDING OF FACT

Other than eczema and dermatitis as the residuals of leech 
bites, the appellant does not have a skin disorder that is a 
result of exposure to Agent Orange, or some other herbicide, 
during service.   


CONCLUSION OF LAW

Other than eczema and dermatitis as the residuals of leech 
bites, a skin disorder, as a result of exposure to Agent 
Orange or some other herbicide, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the VCAA was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005).  Regulations implementing the VCAA are 
applicable to the appellant's claim.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).  

With respect to VA's duty to notify, the RO sent a letter to 
the appellant's attorney-representative in February 2002, and 
a letter to the appellant in August 2004, in which he was 
notified of the types of evidence he needed to submit, and 
the development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letters specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  Id.  For example, the August 
2004 the letter told him that VA would help obtain medical 
records, employment records, or records from other Federal 
agencies.  The appellant was informed that he was responsible 
for providing sufficient information to VA so records could 
be requested.  In addition, the Board observes that the 
January 2004 supplemental statement of the case provided the 
appellant with the text of the relevant portions of the VCAA, 
as well as the implementing regulations.  Therefore, in light 
of the above, the Board finds that the VA's duty to notify 
has been fully satisfied, and that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Simply put, in this case, the claimant was provided every 
opportunity to submit evidence.  He was also provided with 
notice of the requirements pertinent to his service 
connection claim.  The appellant was further provided notice 
of what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  

In the present case, the Board observes that it was not until 
after the original rating action on appeal was promulgated 
did the RO provide notice to the appellant regarding the duty 
to notify him of the evidence he must provide, and the 
evidence that VA would obtain on his behalf.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Nevertheless, the 
Board notes that in regard to the issue on appeal, there is 
no indication that there is additional evidence that has not 
been obtained and that would be pertinent to the present 
claim.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim, including at a personal hearing at the RO.  
Quartuccio, 16 Vet. App. at 183, 187.  Moreover, the 
appellant has also been notified of the applicable laws and 
regulations that set forth the criteria for the claim for 
service connection for a skin disorder, as a residual of 
Agent Orange exposure.  The discussions in the statement of 
the case and the supplemental statements of the case have 
further informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.     

Hence, notwithstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran [appellant] 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).     

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in January 1984, April 1997, and July 
2003, the appellant underwent VA examinations which were 
pertinent to his service connection claim.  The Board further 
observes that in this case, there is no outstanding evidence 
to be obtained, either by VA or the appellant.  The RO has 
obtained all relevant VA and private medical records 
identified by the appellant.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.  The Board also 
finds, in light of the above, that the facts relevant to this 
appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In this case, the appellant maintains that he developed a 
skin disorder as a result of exposure to Agent Orange in 
service.  The Board notes that a change in the law has taken 
place with respect to the adjudication of claims based upon 
exposure to Agent Orange during service in Vietnam.  On 
December 27, 2001, the President signed the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Pub. L. 
No. 107-113, 115 Stat. 976 (2001).  That new statute, in 
pertinent part, redesignated and amended 38 U.S.C.A. § 
1116(f) to provide that, for purposes of establishing service 
connection for a disability or death resulting from exposure 
to an herbicide agent, including a presumption of service 
connection under this section, a veteran who, during active 
military, naval, or air service, served in Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent of the kind specified in 
section 1116, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.

Prior to December 27, 2001, the provisions of 38 U.S.C.A. § 
1116 and its implementing regulations found at 38 C.F.R. § 
3.307(a)(6)(iii), were interpreted as providing that, only if 
a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the listed diseases which is 
presumed to have resulted from exposure to herbicides under 
38 C.F.R. § 3.309(e), the veteran was then presumed to have 
been exposed to Agent Orange or similar herbicide.  McCartt 
v. West, 12 Vet. App. 164 (1999).  In other words, the 
presumption of exposure was applicable only if the veteran 
had one of the listed diseases specifically enumerated under 
38 C.F.R. § 3.309(e).  Now, the law as it currently stands 
provides a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era, 
eliminating the requirement that a veteran must also have one 
of the conditions specifically enumerated under 38 C.F.R. § 
3.309(e) (2005).  The last date on which such a veteran shall 
be presumed to have been exposed to a herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform disease consistent with 
chloracne; type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda (PCT); 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2005).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, PCT, or acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2005).  The Board further notes that 38 
U.S.C. § 1116(a)(2)(F), as added by § 201(c) of the VEBEA, 
eliminated the requirement that respiratory cancers must be 
manifested within 30 years following service in the Republic 
of Vietnam.

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which VA has not specifically determined a 
presumption of service connection is warranted.  See 59 Fed. 
Reg. 341-46 (1994); 61 Fed. Reg. 414421 (1996); see also 64 
Fed. Reg. 59232 (1999); 67 Fed. Reg. 42600-42608 (2002).  
More recently, VA clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions: hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 68 Fed. 
Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit ruled that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The Court has specifically held that the provisions of Combee 
are applicable in cases involving Agent Orange exposure.  
McCartt, 12 Vet. App. at 164, 167.   

Initially, it is noted that service records confirm that the 
appellant had active service in Vietnam during the Vietnam 
era.  The appellant's DD Form 214, Armed Forces of the United 
States Report of Transfer or Discharge, shows that he had 
active military service from January 1966 to January 1968, 
which included 1 year, 1 month, and 16 days of foreign 
service.  The appellant's Military Occupational Specialty 
(MOS) was as an anti-tank assaultman, and he received the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Vietnam Campaign Medal.  Therefore, the appellant is 
presumed to have been exposed to herbicides in service.  38 
U.S.C.A. § 1116(f).  However, there is no evidence of record 
showing that the appellant has the specific Agent Orange skin 
conditions of chloracne (or other acneform disease consistent 
with chloracne) and/or porphyria cutanea tarda.  Thus, he 
does not have a condition enumerated as a presumptive 
disability.  Nevertheless, as indicated above, the appellant 
is not precluded from establishing service connection on a 
direct basis.  See Combee, 34 F.3d at 1039; McCartt, 12 Vet. 
App. at 164.        

In this case, the Board has reviewed the evidence of record, 
to include the appellant's service medical records, medical 
records from the Ford Motor Company medical clinic, dated in 
September 1965 and February 1968, VA Medical Center (VAMC) 
outpatient treatment records, from January 1980 to February 
1991, and from March 2000 to September 2002, a February 1980 
VA initial database examination for possible exposure to 
toxic chemicals, a VA Hospital Summary which shows that the 
appellant was hospitalized from January to February 1991 for 
atopic dermatitis, VA examinations dated in January 1984, 
April 1997, and July 2003 (showing diagnoses of post 
inflammatory pigmentation (leech bite history), atopic 
dermatitis, and eczematous dermatitis, respectively), VA 
memorandums, dated in May and December 1998, private medical 
records showing treatment for eczema, dated in September 
1980, a private clinical record from the University of 
Michigan, dated in September 1980, a private medical 
statement from Michael Harbut, M.D., M.P.H., dated in July 
1989, along with a copy of a deposition taken from Dr. Harbut 
in November 1991, and a private medical statement from Dr. 
C.N. Bash, dated in May 2004.  The aforementioned evidence 
primarily shows treatment for, or diagnoses of, eczema and/or 
dermatitis.  In this regard, in the May 2004 private medical 
statement from Dr. Bash, Dr. Bash stated that the appellant 
had both eczema and atopic dermatitis, and he opined that the 
appellant's eczema first started while he was in the 
military.  Specifically, Dr. Bash indicated that during 
service, the appellant had leech bites which likely caused 
his atopic dermatitis.  Dr. Bash also noted that while the 
appellant was in the military, he was exposed to a very wet 
environment and that wet environments were known to aggravate 
or cause eczema.  However, in regard to the appellant's 
currently diagnosed eczema and dermatitis, the appellant is 
already service-connected for these disorders.  As per the 
Board's November 1999 decision, the RO, in a December 1999 
rating action, granted service connection for the residuals 
of leech bites.  Moreover, in an October 2004 rating action, 
the RO recharacterized the appellant's service-connected 
residuals of leech bites as eczema and dermatitis, as the 
residuals of leech bites.  Thus, the appellant's service-
connected skin disability includes his diagnosed eczema and 
dermatitis.  

In the instant case, there is no competent medical evidence 
of record which shows a connection between any skin disorder 
that the appellant may now have, and his in-service Agent 
Orange exposure.  The appellant's service medical records 
reflect that in December 1967, the appellant was treated for 
multiple granulomatous lesions on his legs from leech bites.  
The biopsy was compatible with history of leech granulomas.  
No skin abnormality was noted at the appellant's service 
separation examination in January 1968.  In addition, as 
stated above, the post-service evidence of record mostly 
shows treatment for eczema and dermatitis.  In fact, at 
present, the appellant's only diagnosed skin disorders are 
his diagnosed eczema and dermatitis.  In the appellant's July 
2003 VA examination, the diagnosis was eczematous dermatitis.  
Furthermore, in the May 2004 private medical statement from 
Dr. Bash, Dr. Bash diagnosed the appellant with both eczema 
and atopic dermatitis.  Thus, given that the appellant is 
already service-connected for eczema and dermatitis, in the 
absence of proof of a present skin disability, other than 
eczema and dermatitis, there is no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1993).  Regardless, there is no 
competent medical evidence in the record which shows that any 
skin disorder that the appellant may now have is due to 
herbicide or Agent Orange exposure.  In the appellant's July 
2003 VA examination, the examining physician stated that 
current findings were not consistent with skin disorders 
consistent with Agent Orange exposure.      

The only evidence of record supporting the appellant's claim 
is his own lay opinion that he currently has a skin disorder 
that is related to his in-service Agent Orange exposure.  
However, the appellant has not been shown to possess the 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation, and his opinion 
thus does not constitute competent medical evidence.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).     

In the instant case, there is no evidence of chloracne or an 
acneform disease consistent with chloracne, or porphyria 
cutanea tarda within one year following herbicide or Agent 
Orange exposure, and there is no competent evidence that the 
appellant presently has these diseases or any other skin 
disease, other than his service-connected eczema and 
dermatitis.  In addition, there is no competent medical 
evidence in the record to show that any skin disease that the 
appellant may now have is due to herbicide or Agent Orange 
exposure.  Accordingly, in light of the above, other than 
eczema and dermatitis as the residuals of leech bites, 
service connection for a skin disorder secondary to Agent 
Orange exposure is not warranted.  38 U.S.C.A. §§ 1110, 1113, 
1116 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e) (2005).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     


ORDER

Other than eczema and dermatitis as the residuals of leech 
bites, service connection for a skin disorder, as a residual 
of Agent Orange exposure, is denied.   

REMAND

In this case, the appellant contends that due to his in-
service Agent Orange exposure, he developed a disability 
manifested by paralysis of the neck and a disability 
manifested by paralysis of the shoulders.  In support of his 
contentions, he submitted a private medical statement from 
Dr. C.N. Bash, dated in May 2004.  In the May 2004 statement, 
Dr. Bash diagnosed the appellant with central neuropathy and 
opined that the appellant's central neuropathy was likely due 
to his in-service exposure to Agent Orange.  Specifically, 
Dr. Bash stated that the appellant had nervous system 
problems, namely (1) cervical spine disc disease; (2) lumbar 
spine disc disease; and (3) paresthesias/central neuropathy.  
According to Dr. Bash, the appellant's cervical spine and 
lumbar spine disc disease postdated his period of service and 
his paresthesias.  Dr. Bash reported that the appellant's 
paresthesias were first noted in 1981, and that that type of 
neurologic problem was classic for a central neuropathy such 
as Parkinson's disease or some other basal ganglia toxic 
neuropathy.  According to Dr. Bash, the appellant was in 
Vietnam and was therefore likely exposed to Agent Orange.  
Dr. Bash indicated that Agent Orange was biologically known 
to cause central neuropathies by way of its neurologic toxic 
effects.     

In light of the above, the Board concludes that the May 2004 
statement from Dr. Bash raises an inferred claim for 
entitlement to service connection for central neuropathy, as 
a residual of Agent Orange exposure.  In addition, this 
raised claim is inextricably intertwined with the appellant's 
pending claims for entitlement to service connection for 
disabilities manifested by paralysis of the neck and 
shoulders, as residuals of Agent Orange exposure.  In this 
regard, the Board notes that although Dr. Bash does not 
specifically diagnose the appellant with paralysis of the 
neck and shoulders, he does diagnose the appellant with 
paresthesias, and he notes that the appellant's diagnosed 
central neuropathy encompasses his paresthesias.  In 
addition, Dr. Bash indicated that the appellant's neuropathy 
symptoms included left sided paralysis and difficulty 
controlling his left arm.  Therefore, it appears that the 
opinion from Dr. Bash has been offered to show that the 
appellant has disabilities manifested by paralysis of the 
neck and shoulders, and that those disabilities are 
encompassed by the diagnosed central neuropathy, which is 
related to in-service Agent Orange exposure.  Accordingly, 
the outcome of the claim for service connection for central 
neuropathy, as a residual of Agent Orange exposure, could 
have an impact on the pending claims for service connection 
for disabilities manifested by paralysis of the neck and 
shoulders, as residuals of Agent Orange.  Thus, the RO must 
adjudicate this raised claim of service connection for 
central neuropathy, as a residual of Agent Orange exposure, 
prior to any appellate action on the claims for service 
connection for disabilities manifested by paralysis of the 
neck and shoulders, as residuals of Agent Orange exposure.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO is instructed to adjudicate 
the appellant's inferred claim of 
entitlement to service connection for 
central neuropathy, as a residual of 
Agent Orange exposure.     

2.  The RO must then review and re-
adjudicate the issues of entitlement to 
service connection for a disability 
manifested by paralysis of the neck, as a 
residual of Agent Orange, and entitlement 
to service connection for a disability 
manifested by paralysis of the shoulders, 
as a residual of Agent Orange exposure.  
If any such action does not resolve each 
claim to the appellant's satisfaction, 
the RO should provide the appellant and 
his representative a supplemental 
statement of the case and an appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for appellate 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.    No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


